Citation Nr: 1632067	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-49 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left knee injury with instability and history of arthroscopic surgery times four.

2.  Entitlement to service connection for a right lower extremity neurological disability, claimed as right lateral femoral cutaneous neuropathy, to include as secondary to service-connected left knee injury with instability and history of arthroscopic surgery times four.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee injury with instability and history of arthroscopic surgery times four.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee injury with instability and history of arthroscopic surgery times four.


5.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee. 

6.  Entitlement to an evaluation in excess of 20 percent for residuals of left knee injury with instability and history of arthroscopic surgery times four.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (hereinafter Agency of Original Jurisdiction (AOJ)) which denied entitlement to the claims on appeal.  Jurisdiction of the matter has since been transferred to the RO in Pittsburgh, Pennsylvania. 

In July 2015, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of service connection for a right hip disability and increased ratings for left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not related to his military service or due to service-connected left knee disabilities. 

2.  The Veteran's right lateral femoral cutaneous neuropathy is not related to his military service or due to service-connected left knee disabilities.

3.  The medical evidence is in equipoise as to whether the Veteran's right knee strain is due to his service-connected left knee disabilities.

 
CONCLUSIONS OF LAW

1.  Lumbar spine disability was not incurred in active service, arthritis may not be presumed to have been therein, and is not proximately due to service-connected left knee disabilities.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38°C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).
	
2.  Right lateral femoral cutaneous neuropathy, was not incurred in active service, may not be presumed to have been therein, and is not proximately due to service-connected left knee disabilities.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  Right knee strain is proximately due to service-connected left knee disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2009, prior to the November 2009 rating decision, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38°C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered opinions consistent with the remainder of the evidence of record for the claims.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38°CF.R. § 4.2 (2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c) (4) (2015).

As noted above, the Board remanded this matter in July 2015.  As relevant to the claims currently on appeal, the Board instructed the AOJ to obtain additional any outstanding treatment records, provide examinations to determine the etiology of the claimed service connection claims, and to readjudicate the claims.  Subsequently, additional treatment records were obtained, the Veteran was provided the requisite examinations in August 2015, and his claims were readjudicated in an October 2015 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Service Connection

The Veteran essentially contends that he has lumbar, right lower extremity neurological, and right knee disabilities which are related to service or, in the alternative, are secondary to his service-connected left knee disorders.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§°3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and other organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38°C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Lumbar Spine Disability and Right Lower Extremity Neuropathy

In this case, the Board notes that the Veteran has not specifically linked his current claimed disabilities to service but instead has indicated that his disabilities are secondary to service-connected left knee disability.  However, to afford the Veteran all benefit of the doubt, the Board has evaluated his claims on a direct basis.  

The Veteran has a current lumbar spine disability as reflected in the VA examination reports showing a diagnosis of degenerative arthritis of the spine.  See September 2009 and August 2015 VA examination reports.  Likewise, the evidence shows that the Veteran has been diagnosed with right lower extremity neuropathy; the August 2015 examination report showed a diagnosis of right lateral femoral cutaneous neuropathy.  See also September 2009 VA examination report.

Service treatment records are negative for any findings or complaints of lumbar spine or right lower extremity neurological disabilities.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in August 2015.  The VA examiner opined that the Veteran's lumbar spine, right knee and right lower extremity disabilities were less likely as not to have had their onset during service.  The examiner found that the Veteran's subjective history on this medical examination did not link his disabilities with direct onset during service.  She noted that, based on evaluation that day and review of each medical history during examination, the Veteran dated the onset of each of these conditions after he left service in October 1986.  She also reviewed his service treatment records and found no evidence of right knee condition, lumbar spine, or neuropathy.  She concluded that there was no subjective or objective medical evidence of the claimed service connection disabilities during service.

Based on the evidence, the Board finds that service connection for the claimed lumbar spine and right lower neurological extremities (as well as the right knee, the claim of which is discussed below) is not warranted.  While the Veteran has current diagnoses of each of the claimed disabilities, there is no indication that they are related to service.  Indeed, the evidence of record indicates that the Veteran's disabilities did not manifest until after service.  The Veteran, himself, dates onset of the disabilities following his discharge from service.  Furthermore, the August 2015 VA examiner determined that the disabilities were not related to service.  She based her opinion on review of the record and evaluation of the record; and she provided rationale for her findings.  Moreover, there is no competent and credible evidence of record otherwise linking the Veteran's disabilities to his active service.  The lay and medical evidence of record, including the Veteran's own contentions, does not support the contention that his currently claimed disabilities are related to his active service.  Medical records show treatment for the claimed disabilities following service.  Therefore, service connection on a direct basis for lumbar spine disability and right lower extremity neuropathy is denied. 

With regard to the secondary service connection claims, the Veteran is service-connected for degenerative joint disease of the left knee and residuals of left knee injury with instability and history of arthroscopic surgery times four.  Therefore, the analysis below will focus on whether the Veteran's claimed lumbar, right knee and right lower extremity neurological disabilities were caused or aggravated by the left knee disabilities.  

The Board notes that the Veteran was initially afforded an examination in September 2009.  Based on review of the Veteran's chart and evaluation of the Veteran, the examiner found that the Veteran's right leg and spine problems were less likely as not (less than 50/50 probability) caused by or a result of his left knee disability.  He noted that the relationship between chronic knee pain and back pain was attributed to compensatory vectors (law in physics).  The Board determined that this examination was insufficient to address the claims on a secondary basis and remanded for further medical opinion.   

The September 2015 VA examiner opined that the Veteran's lumbar back disability and degenerative disc disease was less likely as not due to or aggravated by his  service-connected left knee disability.  The basis of her opinion was review of the Veteran's medical diagnosis, progression of his spine disability, and medical literature.  The Veteran stated that he developed back pain in about 2000.  The Veteran's began treatment at the VA Medical Center (VAMC) in 1999 and his BMI at that time was 34, which was in the obesity range.  She noted that medical literature shows that obesity, among other factors, is a risk factor for back pain.  Additionally, she recounted the Veteran's history that he had done sedentary work for the past 28 years, sitting for an 8-hour shift most nights as a night watchman, which was also considered a risk for back pain per the medical literature.  Moreover, she noted that the Veteran had also been diagnosed with degenerative disc changes in the lumbar spine in 2008 and review of the medical literature shows that obesity was perhaps the strongest modifiable risk factor for the development of osteoarthritis.  Although multiple studies demonstrated a relationship between obesity and osteoarthritis, newer studies better define this association and its implications on the prevention of disease.  She found that the Veteran's obesity and the progression of his condition to a current BMI of 52 correlated with progression of the Veteran's increased back symptoms.  She concluded that it was at least as likely that the Veteran's obesity condition was the greatest risk to his current spine condition based on review of current medical literature.  Based upon evaluation of the Veteran, and review of the medical literature, his VAMC medical records, and his VMBS file, the examiner stated that she was unable to provide a 50/50 probability regarding the Veteran's current spine condition with a nexus to his service-connected left knee disabilities, and instead rendered an opinion that it was less likely than not that the Veteran's lumbar spine disability was due to or aggravated by his left knee disabilities.  

The September 2015 VA examiner noted that the Veteran's right lateral femoral cutaneous neuropathy or right meralgia paresthetica was less likely as not due to or aggravated by the his service-connected left knee disabilities.  In support of her finding, she cited to review of the medical literature.  She cited to the definition of meralgia paresthetica:  

lateral femoral cutaneous nerve, a pure sensory nerve, is susceptible to compression as it courses from the lumbosacral plexus, through the abdominal cavity, under the inguinal ligament, and into the subcutaneous tissue of the thigh.  Meralgia paresthetica is the term used to describe the clinical syndrome of pain, dysesthesia, or both in the anterolateral thigh associated with compression of the nerve.

The examiner noted that the majority of meralgia paresthetica cases were from entrapment of the lateral femoral cutaneous nerve as it passes under the inguinal ligament, and the most frequent associated conditions were obesity, diabetes mellitus, and older age.  Other factors were large abdomens with overlying panniculus, tight belts or garments around the waist, scar tissue near the lateral aspect of the inguinal ligament, and pregnancy.  Noting the Veteran's current BMI of over 52 and his history of BMI over 34 since his medical chart had been recorded in 1999 at VAMC, she stated that his BMI had been in the obesity range for over 16 years.  She further noted that, along with obesity, the Veteran's diabetes mellitus was also a risk factor for his nerve disability.  Based on evaluation of the Veteran, and review of the medical literature, VAMC records, and VBMS file, the examiner noted that she was unable to give a 50/50 probability that the Veteran's right lateral femoral cutaneous neuropathy or right meralgia paresthesia was linked to his service-connected left knee disability.  She concluded that the Veteran's right lateral femoral cutaneous neuropathy or right meralgia paresthetica was less likely as not due to or aggravated by his service-connected left knee disabilities.

Based on the evidence, the Board finds that service connection for lumbar spine and right lower extremity neurological disabilities are not warranted.  When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's lumbar spine and neurological disabilities are secondary to his service-connected left knee disabilities, the Board finds that the August 2015 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, and contemporaneous physical evaluation of the Veteran.  Furthermore, the examiner provided complete and thorough rationales in support of her opinions and cited to medical principles.  In particular, the examiner referenced medical literature and accurately recited information from the medical record to support her opinion that the Veteran's medical conditions other than left knee disability were the likely causes of his lumbar and right lower extremity neuropathy disabilities. 

On the other hand, the record includes a September 2009 opinion from a VA examiner who noted that the relationship between chronic knee and back pain could be explained by law in physics called compensatory vectors, which appears to support some type of cause and effect relationship (although the examiner concluded that it was less likely as not that the Veteran's back and right leg problems were caused by the service-connected left knee disability).  While this examiner opinion holds some probative value towards a potential causal relationship, the probative value of this opinion is substantially reduced due to the lack of rationale and ultimate negative nexus opinion provided.  The Board finds that the definitive and well-reasoned September 2015 opinion holds substantially greater probative weight.

The Veteran has been accorded ample opportunity to present competent evidence in support of the claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a).  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 92 (1991).

The Board has considered the Veteran's contentions that his current spine and neurological disabilities were caused/aggravated by his service-connected left knee disabilities.   In this regard, the Veteran is competent to report the symptoms that he experienced.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical opinion such as a link between his left knee disabilities and claimed disabilities.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the September 2015 VA examiner, a medical professional, to be the most probative evidence of record as to the relationship between the Veteran's lumbar spine and right lower extremity neurological disabilities, and his service-connected left knee disabilities.  These opinions ultimately outweigh the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Right Knee Disability 

The September 2009 and September 2015 VA examiners noted a diagnosis of right knee sprain.   

The September 2015 VA examiner found that the Veteran's right knee disability was less likely as not due to or aggravated by his service-connected left knee disabilities.  She found that his right knee pain clinically appeared to be multifactorial on evaluation that day.  The Veteran appeared to have a recurrent right knee strain but his symptoms of "burning" were clinically more likely associated with his right lateral femoral cutaneous mononeuropathy, and his nerve symptoms may be complicated with diabetic neuropathy, which was diagnosed on an October 2014 podiatry note, since he had uncontrolled diabetes mellitus.  She also noted that his right lateral femoral cutaneous mononeuropathy, which contributed to his right knee pain and functional limitations, was not due to or aggravated by the Veteran's left knee disabilities.  Additionally, she determined that the Veteran's diabetes mellitus and associated neuropathic symptoms may have contributed to his right knee symptoms, and diabetes mellitus was not due to or aggravated by his left knee disability.  She noted that, although the Veteran's recurrent right knee strain may theoretically be aggravated by his left knee disability, his right knee disability was also aggravated by his obesity which was manifested by his BMI of 52, and thus these may be considered equivalent factors in regard to the Veteran's right knee strain.  However, his elevated BMI of 52 also aggravated his left knee disability.  Thus, the Veteran's obesity condition with his current BMI of 52 placed significant stress on his bilateral lower extremities and knees.  She concluded that there seemed to be more aggravation of the right knee from the non-service connected conditions.  Based upon her evaluation of the Veteran, review of the medical literature, review of his VAMC medical records and VBMS file, she was unable to give a 50/50 probability whether his right knee condition was due to or aggravated by his left knee condition, and concluded that it was less likely than not that the right knee condition was due to or aggravated by the left knee disabilities.  

Based on review of the evidence and affording all benefit of doubt to the Veteran, the Board finds that service connection for right knee sprain is granted.  Although the September 2015 VA examiner concluded that that it was less likely than not that the right knee condition was due to or aggravated by the left knee disabilities, the Board notes that she also found that the Veteran's right knee recurrent strain could be aggravated by his left knee disability.  While she found that his right knee disability was also aggravated by his obesity, she pointed out that the left knee disabilities and BMI were "equivalent factors" for the Veteran's right knee strain.  The Board finds that the evidence is at least in equipoise as to the question of whether the right knee disability is related to his left knee disability.  Therefore, service connection for right knee strain is warranted. 


ORDER

Service connection for a lumbar spine disability, to include as secondary to service-connected left knee injury with instability and history of arthroscopic surgery times four, is denied

Service connection for a right lower extremity neurological disability, claimed as right lateral femoral cutaneous neuropathy, to include as secondary to service-connected left knee injury with instability and history of arthroscopic surgery times four, is denied. 

Service connection for right knee strain, secondary to service-connected left knee injury with instability and history of arthroscopic surgery times four, is granted. 


REMAND

In remanding the claim for service connection for a right hip disability in July 2015, the Board noted that the Veteran had been provided a VA examination in September 2009, the report of which reflected a diagnosis of right hip sprain.  Finding that the September 2009 examination report did not adequately address the etiology of the Veteran's right hip disability, the Board instructed the AOJ to provide the Veteran with another examination to determine the etiology of his disability.  On VA examination in August 2015, the VA examiner noted the Veteran's contention regarding his right hip and that he developed right hip pain after back traction in 2009.  The Veteran indicated that he had intermittent pain, tingling and burning in his right hip which intensified and radiated to the right knee.  On evaluation, the examiner observed that right hip range of motion was abnormal.  The examiner concluded that while the Veteran had right hip pain, he did not have a right hip diagnosis.  She added that his right hip x-ray was negative, review of his treatment records demonstrated that there was no diagnosis of a chronic right hip disability, and that his right hip/thigh symptoms were at least as likely attributed to his right meralgia paresthetica.  The Board finds that another opinion must be obtained to reconcile the contradictory evidence of record, i.e. the September 2009 VA examination report reflecting right hip strain and the August 2015 VA examination report finding no hip diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

With regard to the claims for increased rating for the left knee, the Board notes that pursuant to the Board's July 2015 remand the Veteran was last afforded an examination in August 2015.  During the pendency of the appeal, the Court issued a decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), in which it provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia, 2016 WL 3591858, at *8.  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at *9.  While the August 2015 evaluation included range of motion testing, the examiner did not indicate whether such motion was passive, active, in weight-bearing, and/or non-weight bearing.  Therefore, the Veteran should be afforded another examination to address these deficiencies.  See Barr, supra.   

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder records of the Veteran's VA treatment since September 2015.

2.  After completion of the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any right hip disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all diagnoses associated with the Veteran's right hip disability that have been present at any point during the pendency of the appeal (even if the disorder has since resolved).  In particular, he or she should determine whether the Veteran has/has had right hip strain.  In so doing, the examiner should consider the September 2009 VA examiner's finding of right hip strain.  If the examiner finds that the Veteran does not have right hip strain, he or she should so state in the report and provide an explanation for that conclusion (e.g., misdiagnosis).

For each diagnosis identified at any point during the appeal period, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's military service.

He or she should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disorder is either caused by or permanently aggravated by the Veteran's service-connected left knee disabilities. 

In rendering the opinion, the examiner should not resort to mere speculation.  He or she should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative joint disease of the left knee and residuals of left knee injury with instability and history of arthroscopic surgery times four.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:
   	Active motion;
   	Passive motion;
   	Weight-bearing; and
    	Nonweight-bearing.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evide nce and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


